Citation Nr: 1025288	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1973 to April 1975, and had additional service in the reserves 
(with periods of active duty in November 1976).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
June 2003 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2007, the Veteran testified at a Travel Board hearing.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  In November 2007, the case was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

As was noted above, in June 2007, the Veteran testified at a 
hearing held before a Veterans Law Judge (VLJ) at the Los 
Angeles, California RO.  In June 2010, the Board advised the 
Veteran that the VLJ who had presided over the June 2007 hearing 
was no longer employed by the Board.  As such, he was afforded 
the opportunity to testify at another hearing before a VLJ who 
would render a determination in his case.

In correspondence received by the Board in June 2010, the Veteran 
indicated that he wished to appear at another hearing before the 
Board at his local RO.  This hearing has not yet been scheduled.  
Under these circumstances, the case must be remanded to ensure 
that the appellant is scheduled for the next available hearing 
before a VLJ of the Board.  See 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2009).

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran 
to be scheduled for a Travel Board hearing at 
his local RO.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

